10 So. 3d 1179 (2009)
Ivan PALMER, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-6369.
District Court of Appeal of Florida, First District.
June 9, 2009.
Ivan Palmer, pro se, Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Mobley v. McNeil, 989 So. 2d 1215 (Fla. 1st DCA 2008). The Motion to Correct the Record filed on May 5, 2009, is denied as moot.
HAWKES, C.J., VAN NORTWICK, and BROWNING, JJ., concur.